Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered June 13,1994, convicting her of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in refusing her request to charge the defense of justification is without merit. Viewing the evidence in the light most favorable to the defendant (see, People v Padgett, 60 NY2d 142; People v Watts, 57 NY2d 299), we find that there was no reasonable view of the evidence upon which the jury could have concluded that the defendant justifiably acted in self-defense in stabbing the victim (see, Penal Law § 35.15 [2]; see generally, People v Reynoso, 73 NY2d 816; People v Charriez, 155 AD2d 548; People v Behlin, 150 AD2d 591).
The defendant’s sentence is neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Pizzuto, Santucci and Hart, JJ., concur.